Title: From Thomas Jefferson to James Brown, 13 December 1792
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Dec. 13. 1792.

By a Capt. Swaile who sailed from hence yesterday for Richmond I took the liberty of sending to your care a box of merchandize addressed to Mr. Randolph at Monticello and will ask the favor of you to forward it.—In a letter to him about a fortnight or three weeks ago, I desired him to have the cask of hams, if not yet sent off from Richmond, carried back to Monticello, but that I still wished the box of books should come on to this place. Hearing nothing of them, I fear they will be excluded by the ice which we may shortly expect to have in this river. I am with much esteem Dear Sir your most obedt. humble servt

Th: Jefferson


P.S. I inclose Swaile’s reciept.

